DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sthoeger et al. (“Sthoeger”) (U.S. Patent Application Publication Number 2018/0225251) and Srivastava (U.S. Patent Application Publication Number 2018/0365188).
Regarding Claims 14 and 23, Sthoeger discloses a system component (Figure 14, item 1402), comprising: 
an interface (Figure 14, item 1414) for a data bus (Figure 14, item 1428) for communicating with at least one further system component (Figure 14, item 1408), a defined communications protocol (i.e., the SLIMbus protocol) being provided on the data bus for transmitting and receiving of data and bus commands (paragraph 0009); and 
a register (Figure 10, item 1040) for configuration data that define the communication behavior of the system component on the data bus, the register being connected to the data bus so that the configuration data stored in the register are available on the data bus (paragraph 0091); 
wherein a function scope of the system component allows for different communication behaviors (paragraph 0090), and the communication behavior of the system component is selectable within a framework of the function scope in that configuration data corresponding to the selected communication behavior are loadable into the register (paragraphs 0117 and 0161-0162).  
Sthoeger does not expressly disclose the communications protocol provides that the at least one further system component queries a communication behavior of the system component via the data bus to adapt its own communication behavior to that of the system component;
wherein there is at least one internal or external memory device for the configuration data, and
wherein the register, which includes a bus characteristic register (BCR) register, receives a value from the memory device prior to initialization of the system component, wherein the value is used to configure a communication behavior of the system component, in which an in-band interrupt (BJ) function with or without payload is configured to provide the way in which the system component communicates via the data bus, and wherein at least one processor unit is configured to develop a custom command code (CCC) machine and a CCC ICC core.
In the same field of endeavor (e.g., master-slave configuration techniques), Srivastava teaches the communications protocol provides that the at least one further system component (Figure 2, item 105) queries a communication behavior of the system component (Figure 2, item 140) via the data bus to adapt its own communication behavior to that of the system component (paragraphs 0041 and 0047);
wherein there is at least one internal or external memory device for the configuration data (paragraph 0057; i.e., a BCR register of the slave device), and
wherein the register, which includes a bus characteristic register (BCR) register (paragraph 0042; i.e., a “capabilities storage”), receives a value from the memory device prior to initialization of the system component (paragraphs 0041 and 0047), wherein the value is used to configure a communication behavior of the system component, in which an in-band interrupt (IBI) function with or without payload is configured to provide the way in which the system component communicates via the data bus (paragraph 0058), and wherein at least one processor unit is configured to develop a custom command code (CCC) machine and a CCC I3C core (paragraphs 0045, 0049, and 0054).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Srivastava’s teachings of master-slave configuration techniques with the teachings of Sthoeger, for the purpose of assuring that the slave device is ready to receive the configuration information, which could prevent configuration data loss.

Regarding Claim 15, Sthoeger discloses wherein the system component is I2C-compatible and/or I3C-compatible (paragraph 0071).

Regarding Claim 16, Sthoeger discloses wherein the function scope allows for an operation alternatively as a master or a slave (paragraph 0047).

Regarding Claim 17, Sthoeger discloses wherein the function scope includes an in-band interrupt capability alternatively with payload or without payload (paragraph 0075; i.e., a STOP command).

Regarding Claims 18 and 25, Sthoeger discloses wherein at least one internal or external memory device for the configuration data is provided, and the configuration data corresponding to the selected communication behavior is able to be loaded from the memory device into the register (paragraph 0117; i.e., it would have been obvious to one of ordinary skill in the art to have caused the configuration settings to be stored in a memory prior to being transmitted to the slave devices so that settings would not be lost in the event of a communications failure). 

Regarding Claims 19 and 26, Sthoeger discloses wherein the memory device is a non-volatile memory (paragraph 0117; i.e., it would have been obvious to one of ordinary skill in the art to have utilized non-volatile memory for the purpose of preventing data loss in the event of power failure).

Regarding Claim 20, Sthoeger discloses wherein the communication behavior is selectable based on bus commands and/or data received via the data bus, and corresponding configuration data are able to be loaded into the register (paragraphs 0090 and 0117).

Regarding Claim 21, Sthoeger discloses wherein at least one internal or external memory device for the configuration data is provided, and the configuration data corresponding to the selected communication behavior is able to be loaded from the memory device into the register (paragraph 0117; i.e., it would have been obvious to one of ordinary skill in the art to have caused the configuration settings to be stored in a memory prior to being transmitted to the slave devices so that settings would not be lost in the event of a communications failure), and wherein the communication behavior is selectable based on the bus commands and/or data received via the data bus, and corresponding configuration data are able to be loaded into the memory device and able to be loaded from the memory device into the register (paragraphs 0090 and 0117).
Regarding Claim 22, Sthoeger discloses wherein a sensor component for acquiring and converting measuring variables into electrical sensor signals are involved (Figure 6, item 604, paragraph 0072).

Regarding Claim 24, Srivastava teaches wherein the configuration data are loaded into the register after the system component has been switched on in each case, but prior to a first query of the communication behavior by the further system component (paragraphs 0041 and 0047).

Regarding Claim 27, Sthoeger discloses wherein the communication behavior is configured based on at least one predefined and/or device-specific bus command, and corresponding configuration data are loaded into the register or the memory device (paragraphs 0090 and 0117).

Regarding Claim 28, Sthoeger discloses wherein the communication behavior is configured based on at least one predefined and/or device-specific data communication, and corresponding configuration data are loaded into the register or the memory device (paragraphs 0090 and 0117).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186